slide0.jpg slide1.jpg slide2.jpg slide3.jpg slide4.jpg slide5.jpg slide6.jpg slide7.jpg slide8.jpg slide9.jpg slide10.jpg slide11.jpg slide12.jpg slide13.jpg slide14.jpg slide15.jpg slide16.jpg slide17.jpg slide18.jpg slide19.jpg slide20.jpg slide21.jpg slide22.jpg slide23.jpg slide24.jpg slide25.jpg slide26.jpg slide27.jpg slide28.jpg slide29.jpg slide30.jpg slide31.jpg slide32.jpg slide33.jpg slide34.jpg slide35.jpg slide36.jpg slide37.jpg slide38.jpg slide39.jpg slide40.jpg March 31, 2008Exhibit 99.2 PPL FactsPPL Corporation (NYSE: PPL) is a Fortune 500 company with headquarters in Allentown, Pa. The Company’s diversifiedcorporate strategy is to achieve growth in energy supply margins while limiting volatility in both cash flows and earnings and toachieve stable, long-term growth in regulated delivery businesses through efficient operations and strong customer andregulatory relations. The strategy is carried out through four principal subsidiaries:PPL EnergyPlus, which markets energy in key U. S. markets.PPL Generation, which operates more than 11,000 megawatts of electricity generating capacity in Pennsylvania, Montana,Maine, Illinois, New York and Connecticut, with an additional 331 megawatts of planned upgrade projects.PPL Electric Utilities, which delivers electricity to 1.4 million customers in Pennsylvania.PPL Global, which delivers electricity to 2.6 million customers in the United Kingdom.Security RatingsMoody’s S&P FitchPPL Corp.
